Citation Nr: 0112952	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 712	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,348.00.






ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



REMAND

The veteran served on active duty from May 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of an 
overpayment of Section 306 pension benefits in the amount of 
$3,348.00 on the basis that recovery would not be against 
equity and good conscience.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday 
v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the United States Court of Appeals for Veterans Claims 
(Court) noted that, until such regulations were promulgated, 
there remained significant uncertainties regarding the kind 
of notice to be given to each class of claimants, especially 
in light of the Secretary's acknowledgment that the 
notification requirements had universal application.  
Holliday, slip op. at 13.  In order to ensure that the 
appellant in this case is afforded all the protections of the 
Veterans Claims Assistance Act of 2000, as implemented by VA, 
a remand is required.

In denying the veteran's request for waiver of recovery of 
debt in October 1999, the Committee indicated that VA had 
been advised through an income verification match in 
April 1999 that the veteran had received interest and other 
income in 1996 of $22,449.00.  Specifically, upon receipt of 
verification that the veteran had received $21,810.00 in life 
insurance and $639.00 in interest payments in 1996, an 
overpayment was created when the RO, in July 1999, terminated 
the veteran's Section 306 pension effective January 1997.

A review of the record indicates that a Section 306 
Eligibility Verification Report (EVR) was received in 
March 1996, reflecting that the veteran had assets of 
$1,000.00 (cash) and $5,000.00 (interest-bearing bank 
deposit).  An EVR, received in January 1997, reflects that 
the veteran had assets of $1,000.00 (cash) and $16,000.00 
(interest-bearing bank deposit).  The veteran submitted a 
Financial Status Report, dated on August 17, 1999, in which 
he listed monthly family income of $1,610.00 and expenses of 
$1,249.00.  He also listed assets of $12,000.00 (cash) and a 
1996 automobile.  In his waiver request received that same 
month, he reported that he was keeping his money in the bank 
for emergency purposes.  Moreover, in a letter dated in 
February 2000, the veteran's daughter informed a United 
States Senator that the veteran now had approximately 
$8,000.00 remaining in his savings.  His daughter further 
stated that her parents paid at least $200.00 in drug and 
physician charges each month and that they have had health 
problems.

In advancing his claim for a waiver of his indebtedness, the 
veteran has argued that to require repayment of such a debt 
would impose an undue financial burden upon him.  Based on 
the veteran's written statements and February 2000 letter 
from his daughter, the veteran has indicated that his savings 
is a necessity for the expenses associated with his declining 
health.  Given the passage of time since the August 1999 
Financial Status Report, the veteran's reported declining 
health and past medical problems, and in view of the 
veteran's advanced age (he was born in December 1910), it is 
possible that the financial situation depicted in August 1999 
may have changed significantly.  Moreover, as noted above, 
the record shows that since August 1999, the veteran's 
savings have declined as each year passes.  In order to 
obtain an accurate picture of the veteran's financial 
situation as it currently exists, another financial status 
report should be obtained.

Additionally, the RO should obtain any medical records 
available that likely will shed more light on the nature of 
the veteran's reported declining health.  This is so 
primarily because the veteran claims that his savings are 
being used for emergency purposes regarding his health 
problems.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should request that the 
veteran submit a current Financial Status 
Report listing all monthly income, 
monthly expenses, and assets, including 
all medical expenses such as doctor's 
bills and pharmacy receipts.  

3.  The RO should ask the veteran to 
provide information regarding any 
evidence reflecting his current health 
and any health-related problems for which 
he must expend savings.

4.  After the above-requested development 
has been completed, the RO should make 
any needed adjustments to the amount of 
the overpayment, in accordance with 
governing regulations.  With respect to 
any remaining overpayment, the veteran 
should be furnished a comprehensive 
statement explaining the RO's 
computations.  

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the matter should be 
referred to the Committee.  The Committee 
should re-adjudicate the issue, including 
a determination on the question of 
collection in light of principles of 
equity and good conscience.  The 
Committee should consider that the 
veteran reported net worth of $17,000.00 
as early as January 1997.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


